Citation Nr: 9915048	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  98-18 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the reduction of the veteran's disability rating of 
100 percent for schizophrenia to 50 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1973 to June 
1978.

Service connection was granted for schizophrenia by a July 
1978 rating decision.  A 30 percent rating was assigned, 
effective June 17, 1978.  This rating was subsequently 
increased to 100 percent by an October 1992 rating decision.  
The 100 percent rating was effective June 29, 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
reduced the 100 percent rating to 50 percent, effective April 
1, 1998.

The veteran provided testimony at personal hearings before 
the RO in May 1997, and before the undersigned Board Member 
in April 1999.  Transcripts of both hearings are of record. 


FINDINGS OF FACT

1.  The evidence on file shows that the veteran has not been 
employed since 1982.

2.  Prior to reduction, effective April 1, 1998, the 
veteran's 100 percent rating for schizophrenia had been in 
effect for more than five years.

3  The provisions of 38 C.F.R. §§ 3.343 and 3.344 were not 
applied by the RO, as required, in determining whether the 
veteran's 100 percent evaluation for schizophrenia should 
have been reduced.





CONCLUSION OF LAW

The reduction of the veteran's disability rating of 100 
percent for schizophrenia to 50 percent was not proper and 
the 100 percent rating must be restored.  38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. §§ 3.343, 3.344, 4.130, Diagnostic 
Code 9203 (1998); Brown v. Brown, 5 Vet. App. 413 (1993); 
Dofflemyer v. Derwinski, 2 Vet. App. 277(1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service connection was granted for schizophrenia 
by a July 1978 rating decision.  A 30 percent rating was 
assigned, effective June 17, 1978.  

The record shows that the veteran underwent a VA examination 
for mental disorders in August 1992.  The examiner noted that 
the veteran wore dark glasses, that he was rather excited, 
somewhat agitated, and perhaps a bit hostile.  However, with 
proper assurances he cooperated well, although he was found 
to be rambling and ruminative.  His stream of thought was 
found to be rather disjointed and digressive.  Further, he 
expressed much ambivalence, even though he cooperated well 
for the purposes of the examination.  Also his speech was 
found to be very pressured.  The veteran appeared oriented to 
time, place, and person.  Nevertheless, the examiner noted 
that the veteran had ideas of reference and delusions of 
persecution.  Additionally, it was noted that in the past he 
had apparently gone into acute overt psychotic episodes in 
which he became violent and destructive.  It was also noted 
that he showed increased irritability, poor control, and that 
he utilized the paranoid mechanism of projection.  Based on 
the foregoing, the examiner diagnosed schizophrenic reaction, 
paranoid type, chronic.  The examiner also found the 
veteran's level of incapacity to be moderate to marked for 
psychiatric reasons.

Following this VA examination, the assigned rating for the 
veteran's schizophrenia was increased to 100 percent by an 
October 1992 rating decision.  This rating was effective June 
29, 1992.  

The veteran underwent a new VA examination for mental 
disorders in November 1995.  Based on the results of this 
examination, the examiner diagnosed chronic schizophrenia, 
paranoid, in partial remission.  The examiner also found that 
the veteran incapacity level to work and socialize was 
marked.  

Following the above examination, the RO continued the 100 
percent rating for the veteran's schizophrenia in a December 
1995 rating decision.

Another VA examination for mental disorders was accorded to 
the veteran in January 1997.  The examiner noted that the 
veteran was neatly dressed, and that he participated in the 
examination with courtesy and with full cooperation.  
Moreover, the examiner stated that the veteran did not have 
the resistance to the examination that was often seen with 
paranoid patients.  In fact, the veteran was cordial and 
capable of conducting a socially enjoyable conversation.  He 
was also found to be well-oriented, and it was noted that his 
attention was directed to the examiner and could be 
maintained.  Additionally, his thinking was goal oriented.  
An active psychotic condition was not observed.  It was noted 
that his obsessive preoccupation with stock market prices and 
his large collection of stock market reports were the only 
somewhat outlandish conditions observed at the examination.  
However, the examiner stated that not even this could be 
classified as overly psychotic and paranoid active.  The 
veteran denied hearing voices, denied other people were 
spying on him, denied being followed in the streets.  The 
examiner opined that from every standpoint the veteran 
appeared to be in fair remission.  Further, the veteran's 
memory function was found to be intact.  Also, he displayed 
neither anxiety nor depression and his general behavior was 
found to be very formal and courteous.  The examiner 
reemphasized that the veteran's paranoid schizophrenia was in 
fair remission.  However, the examiner noted the fact that 
the veteran did not take any medication, and stated that this 
was somewhat disquieting because many schizophrenic patients 
in fair remission, but not on medication eventually fell back 
to their original acute psychotic manifestations.

Following the above examination, the RO proposed reduction of 
the assigned rating for the veteran's schizophrenia from 100 
percent to 50 percent in a February 1997 rating decision.  
The only evidence noted by the RO was the January 1997 VA 
examination, the results of which the RO stated were 
consistent with an evaluation of 50 percent.  No mention was 
made of 38 C.F.R. §§ 3.343 or 3.344 in this rating decision.  
The RO informed the veteran that he could submit medical or 
other evidence to show that this proposed reduction should 
not occur.

The veteran submitted a statement in March 1997 contending 
that the RO should not proceed with the proposed reduction.  
He also expressed his desire for a personal hearing to 
present testimony that his rating not be reduced.

The veteran provided testimony at a personal hearing before a 
Hearing Officer at the RO in May 1997.  He contended that his 
rating should not be reduced, and summarized the history of 
his schizophrenia.

The veteran also underwent a new VA examination for mental 
disorders in November 1997.  The examiner noted that the 
veteran was casual and neat in his dress.  He was also found 
to be cooperative, goal oriented, oriented as to time, place 
and person.  However, it was noted that sometimes he got 
tangential, and occasionally had loose associations.  He 
denied any psychosis such as hearing voices or seeing things 
or people being against him except in integration.  The 
examiner found that the veteran did not appear psychotic, 
delusional, hallucinating, or organic.  Further, the examiner 
found the veteran's intellect to be about average, his memory 
fair, and his judgment competent.  Nevertheless, he was found 
to have little insight.  Based on the foregoing, the examiner 
diagnosed chronic schizophrenia, paranoid type.  The examiner 
also assigned a GAF score of 50 which represents serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).

A January 1998 Report of Contact shows that the November 1997 
examiner was contacted to give a medical opinion as to the 
veteran's employability.  The Report of Contact states that 
the examiner reviewed the examination report and annotated it 
as follows: "unemployable - no."

A January 1998 Hearing Officer Decision confirmed the 
proposed reduction of the rating for the schizophrenia from 
100 percent to 50 percent.  The 50 percent rating was to be 
effective April 1, 1998.  The Hearing Officer cited the 
veteran's hearing testimony and the VA examination reports 
from November 1995, January 1997, and November 1997 in 
support of the reduction.  Additionally, the Hearing Officer 
stated that the rating decision of February 1997 proposed 
reduction of the veteran's disability rating because evidence 
of sustained improvement in the veteran's disability had been 
present, and that the subsequent VA examination was 
consistent with the 50 percent rating as the veteran was 
shown to be employable.  Further, the Hearing Officer found 
that the veteran had been provided appropriate due process 
notification regarding the proposed reduction.  No mention 
was made of either 38 C.F.R. §§ 3.343 or 3.344.

The veteran subsequently perfected a timely substantive 
appeal on the issue of whether the reduction of a disability 
rating of 100 percent for schizophrenia to 50 percent was 
proper.

It is noted that VA medical records were obtained that 
covered the period from May to July 1998.  These records 
primarily deal with treatment for back and leg pain.

In the October 1998 Statement of the Case, the RO cited as 
evidence the veteran's May 1997 hearing testimony, his March 
1998 Notice of Disagreement, the VA medical records for the 
period from May to July 1998, and the VA examination reports 
from November 1995, January 1997, and November 1997.  The RO 
found that the cumulative evidence of record did not warrant 
an evaluation for schizophrenia in excess of the 50 percent 
rating assigned April 1, 1998.  Although the Statement of the 
Case included a summary of the appropriate criteria for 
evaluating schizophrenia under the rating schedule, no 
mention was made of either 38 C.F.R. §§ 3.343 or 3.344.

At the April 1999 personal hearing, the veteran's 
representative contended that the RO did not properly apply 
the provisions of 38 C.F.R. §§ 3.343 or 3.344.  Furthermore, 
the representative asserted that the veteran's testimony 
showed that he (the veteran) had deficiencies in his ability 
to retain or sustain gainful employment, family 
relationships, judgment, and thinking.  Moreover, it was 
contended that his speech was inappropriate and, at times, 
illogical and irrelevant, and that he obviously lacked the 
ability to function independently.  Therefore, the 
representative argued that the veteran's schizophrenia 
warranted a disability rating in excess of 50 percent.

It is noted that the evidence on file, including the April 
1999 personal hearing, shows that the veteran has not been 
employed since 1982.  


Legal Criteria.  The current schedular criteria for the 
veteran's schizophrenia, effective November 7, 1996, are as 
follows:

A 50 percent rating is warranted when there is 
occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9203 (1998)

In addition, other related regulations were amended in 
November 1996.  According to the amended rating criteria, 
when evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. § 4.126(a) (1998).  The rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b) (1998).

The circumstances under which a disability evaluation may be 
reduced are specifically limited and carefully circumscribed 
by regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Total 
disability ratings are not to be reduced, in the absence of 
clear error, without examination showing material improvement 
in physical or mental condition.  Examination reports showing 
material improvement must be evaluated in conjunction with 
all of the facts of record, and consideration must be given 
to whether the veteran attained improvement under the 
ordinary conditions of life, such as while working or 
actively seeking work, or whether the veteran's symptoms have 
been brought under control by prolonged rest, or generally, 
by following a regimen which precludes work; if the veteran 
has been following a regimen that precludes work, reduction 
from a total disability rating will not be considered pending 
reexamination after a period of employment, such as three to 
six months.  38 C.F.R. § 3.343(a).

Pursuant to the provisions of 38 C.F.R. §§ 3.343(a) and 
3.344(a)(c), unless the evidence of record establishes that a 
veteran's condition has undergone sustained material 
improvement, a total disability rating which has existed for 
five years or more (as has the veteran's) may not be reduced 
on any one examination. 
See Lehman v. Derwinski, 1 Vet. App. 339, 341-342 (1991); 
Karnas v. Derwinski, 1 Vet. App. 308, 313-314 (1991); see 
also Johns v. Derwinski, 2 Vet. App. 346 (1992).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Brown v. Brown, 5 
Vet. App. 413 (1993) outlined the specific requirements of 
the Board in applying 38 C.F.R. § 3.344.  The entire record 
of examinations and medical history must be reviewed to 
ascertain whether the recent examinations were less full and 
complete than those on which payments were authorized or 
continued and, if so, will not be used as a basis of 
reduction; ratings on account of diseases subject to 
temporary or episodic improvement will not ordinarily be 
reduced on any one examination; and even if material 
improvement is shown, it must appear reasonably certain that 
improvement will be maintained under the ordinary conditions 
of life.  The Court concluded that where the Board upholds a 
reduction in a rating without observance of applicable law 
and regulations (primarily 38 C.F.R. § 3.344(a)), such a 
rating is void ab initio and should be set aside as " not in 
accordance with law."  Id at 422.

The Court has held that where the provisions of 38 C.F.R. §§ 
3.343(a), 3.344(a) (1994) are not applied, the decision to 
reduce the veteran's disability rating will be found to be 
void ab initio as not in accordance with the law.  See 
Dofflemyer, 2 Vet. App. at 280-281; see also Hayes v. Brown, 
9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 
320, 324 (1995).


Analysis.  Upon review, the Board finds that the specific, 
and somewhat stringent, criteria of 38 C.F.R. §§ 3.343 and 
3.344 were not met or even addressed by the RO when it 
proposed or effectuated the rating reduction.  As mentioned 
above, the RO did not cite or include in the various 
decisions on this issue a discussion of the pertinent 
provisions of either of these regulations.  For example, 
there were no findings that indicate that the entire history 
of examinations and the medical-industrial history were 
reviewed, no findings pertinent to whether the veteran's 
disability was subject to episodic improvement, and no 
findings that the disability had materially improved and that 
such improvement would be maintained under the ordinary 
conditions of life.

Even assuming that the 1997 examinations showed material 
improvement, there was no consideration of whether 
improvement was obtained under the ordinary conditions of 
life as required by 38 C.F.R. §§ 3.343 and 3.344.  In 
reviewing the examination reports, the Board notes that 
neither examiner commented on whether improvement had 
occurred under the ordinary conditions of life.  At the time 
of the 1997 examinations, the veteran had not worked for a 
number of years.  Therefore, any apparent improvement in the 
veteran's service-connected psychiatric disorder could not 
have been attained under the ordinary circumstances of life.

As an additional matter, the Board finds that the 
representative provided an accurate description of the 
symptomatology exhibited by the veteran at his April 1999 
personal hearing.  Consequently, the veteran's hearing 
testimony is evidence which indicates that the veteran's 
schizophrenia is more severe than contemplated by a 50 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9203.

In view of the RO's failure to consider 38 C.F.R. §§ 3.343 
and 3.344, clear and unmistakable error is shown, and whether 
a reduction would have been warranted ultimately is not for 
consideration.  In this regard, when a rating is reduced 
without observance of applicable law and regulations, the 
decision to reduce the veteran's disability rating will be 
found to be void ab initio as not in accordance with the law.  
See generally Brown v. Brown, supra; Dofflemyer, supra.  
Thus, the Board concludes that the prior 100 percent 
disability evaluation for the veteran's schizophrenia must be 
restored.


ORDER

As the reduction of the veteran's disability rating of 100 
percent for schizophrenia to 50 percent was not proper, the 
100 percent rating must be restored.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

